Name: 2006/395/EC: Commission Decision of 1 June 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2006) 2097) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  health;  trade;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2007-05-08; 2006-06-07

 7.6.2006 EN Official Journal of the European Union L 152/34 COMMISSION DECISION of 1 June 2006 amending Decision 92/452/EEC as regards certain embryo collection and production teams in the United States of America (notified under document number C(2006) 2097) (Text with EEA relevance) (2006/395/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8 (1) thereof, Whereas: (1) Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (2) provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by embryo collection teams listed in that Decision. (2) The United States of America have requested that amendments be made to the entries for that country on those lists as regards certain embryo collection and production teams. (3) The United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of that country. (4) Decision 92/452/EEC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from the third day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC) (OJ L 31, 3.2.2006, p. 24). (2) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2006/270/EC (OJ L 99, 7.4.2006, p. 27). ANNEX The Annex to Decision 92/452/EEC is amended as follows: (a) the following rows for United States of America are inserted: US 06UT122 E870 Canyon Breeze Genetics 327 W 800 N Minersville, UT 84752 Dr John M Conrad US 06OH121 E1612 Nathan Steiner 10369 Fulton Road Marshalville, OH 44645 Dr Nathan Steiner US 06MT122 E608 Trans Ova Genetics 9033 Walker Rd Belgrade, MT 59714 Dr Jon Schmidt US 03FL101 E948 Sacramento Farms 104 Crandon Blvd, Suite 420 Key Biscayne, FL 33149 Dr Richard Castleberry (b) the row for United States of America embryo collection team No 91KS028 is replaced by the following: US 91KS028 E726 Sun Valley Embryo Transfer, PA 3104 West Pleasant Hill Rd Salina, KS 67401 Dr Glenn Engelland (c) the row for United States of America embryo collection team No 94OH071 is replaced by the following: US 94OH071 E563 Moulton Embryos 14318 Moulton-Ft. Amanda Rd Wapakoneta, OH Dr Virgil J Brown